DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7 are pending, of which claims 1, 4, and 7 are independent and were amended.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets 

Response to Arguments
Applicant’s arguments, filed 10/27/2021, with respect to the rejections of claims 1-7 under 35 USC 103 have been fully considered and are persuasive.  Specifically, the examiner agrees with applicant’s that Imamura in view of Toshiyuki does not disclose “fluid analysis in which arithmetic operations are carried out with respect to a physical quantity of fluid for each of the computational mesh cells as mesh morphing of deforming the computational mesh cells is performed by varying locations of the computational mesh cells for the fluid analytic model in such fashion that the node groups in the time series data are made to serve as control points” in the amended claim language. Response at 8-9. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JP 2006-199155, Osawa Yasuo (“Yasuo”) that teaches this amended limitation is set forth below.
Regarding dependent claims 3 and 6, applicants have argued that the art of record did overlap at all with the claimed ranges. Response at 9. Specifically, applicants stated “the claimed numerical range of Young's modulus ("not less than 1/10000th but not greater than 1/1000th") does not overlap at all with the numerical range of Young's modulus in Toshiyuki (1/1000th or more and 1/100th or less). See Toshiyuki in Paragraph [0034].” Id. 
The examiner respectfully disagrees and notes that the applicant has inadvertently dropped a zero from the denominator in paragraph 0034 in their response. The following screen shot from Toshiyuki of paragraph 0034 shows that the ranges do overlap:

    PNG
    media_image1.png
    176
    1103
    media_image1.png
    Greyscale

Thus, the examiner maintains that both the claim and the reference are referring to a range between the two numbers and that Toshiyuki teaches the same range.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 4 limitations "a structural calculator that causes the model in accordance with the tire finite element method to simulate rolling"; "a time series data acquirer that causes time series data pertaining to displacements of node groups including all nodes that constitute an exterior surface of the tire including the grooves thereon, and at least a portion of all nodes that constitute the groove space elements, to be acquired"; "a fluid calculator that causes a fluid analytic model in which space around the tire which includes the exterior surface of the tire and the road surface is expressed as a plurality of computational mesh cells to be used to perform arithmetic operations for fluid analysis"; have been interpreted under35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitations invokes 35 U.S.C. 112(f) or pre-Al A 35 U.S.C. 112, sixth paragraph, claim 4 limitations have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura, US Patent Application Publication No. 2014/0019103 in view of JP 2006-199155, Osawa Yasuo (“Yasuo”, all references will be to the machine translation appearing at after the Japanese language version of the reference listed in the PTO-892 and attached to this office action).
Claim 1. Imamura discloses A method for analyzing fluid around a tire comprising: 
a step in which a model in accordance with a tire finite element method is stored in memory, the model in accordance with the tire finite element method being such that a tire is represented by a plurality of elements and nodes, and having grooves formed at a contact patch, and being a model for structural calculations having groove space elements arranged in groove spaces bounded by groove wall surfaces that form the grooves (Imamura, Fig. 3 S1 Tire model, [0008] “a tire model defining process in which a tire model, which is a finite element model of the tire and which has a tread and grooves therein, is defined in a computer”; [0046] “tread portion 2a is provided in its tread or ground contacting face 9 with tread grooves 10”; [0053-0054] describing tire with tread finite element model. [0056] “Numerical data about the elements F, for example, indexes of the elements, indexes of node points thereof, coordinate values of the node points in the X-Y-Z coordinate system, and material characteristics for example, density, Young's modulus, damping factor and the like of the material represented by each element, are stored in the computer 1.”; see [0135-0136] describing the tire deformation nodal structural analysis. EN: The areas on the tires defined by the treads are construed as groove space elements that form the grooves.); 
a step in which the model in accordance with the tire finite element method is made to simulate rolling pursuant to analytic conditions which include prescribed load, prescribed internal pressure, and prescribed rotational speed, and numeric operations for calculation of the deformation that would occur in accordance with the model in accordance with the tire finite element method due to contact with the road surface are carried out (Imamura, Fig. 3 S3 Rolling simulation, Fig. 7 S31-S38 illustrating rolling simulation method in more detail; [0008] “a tire model defining process in which a tire model, which is a finite element model of the tire and which has a tread and grooves therein, is defined in a computer”; [0010] “a rolling simulation process in which calculations of the tire model, which contacts with the rough road surface model and which is rolling thereon, are performed”; [0071] “a condition of the tire 
a step in which time series data pertaining to displacements of node groups including all nodes that constitute an exterior surface of the tire including the grooves thereon, is acquired from results of arithmetic operations for deformation in accordance with the model in accordance with the tire finite element method (Imamura, [0008] “a tire model defining process in which a tire model, which is a finite element model of the tire and which has a tread and grooves therein, is defined in a computer”; [0092-0093] “In the rolling simulation process S3, therefore, the coordinate data and deformation data of the tire model 3 are stored at the fixed time interval from the start to the end of the rolling. [0093] More specifically, the data on the coordinates of the node points appearing in the outer surface 3t of the rolling tire model 3 at points of time Tx (x=O, 1, ... end) obtained in the process S34 are stored in computer 1 (hereinafter the "time-series coordinate data").”); and 
a step in which a fluid analytic model in which space around the tire which includes the exterior surface of the tire and the road surface is expressed as a plurality of computational mesh cells is used to perform arithmetic operations for fluid analysis in which arithmetic operations are carried out with respect to a physical quantity of fluid for each of the computational mesh cells as locations of the computational mesh cells for the fluid analytic model in such fashion that the node groups in the time series data are made to serve as control points (Imamura, Fig. 9 illustrating boundary 28f,r and s around the outer surface 3t of the tire and the road surface 25, [0011] “a coordinates data obtaining process in which coordinates data on node points appearing in the outer surface of the rolling tire model which 
Imamura does not explicitly disclose the element analysis includes at least a portion of all nodes that constitute the groove space elements and the computational mesh cells as mesh morphing of deforming the computational mesh cells is performed by varying locations of the computational mesh cells. 
Yasuo teaches the element analysis includes at least a portion of all nodes that constitute the groove space elements (Yasuo, Figs. 9-10 showing groove space elements as part of mesh analysis, p. 3 of translation, paragraphs 1-2 “According to the present invention, the tire tread pattern based on the design data is divided into a finite number of elements to create a tire model, and then the tread pattern shape is changed to recreate the tire model. Rather than changing the shape of the tread pattern by changing the data and dividing it again into multiple elements, that is, the movement of the element in the area whose shape is to be changed, the shape of the tread pattern is directly changed by changing the shape of surrounding element” (i.e., the groove space elements) and describing the control points or nodes on the outline of the tread block which define the space elements). 
the computational mesh cells as mesh morphing of deforming the computational mesh cells is performed by varying locations of the computational mesh cells (Yasuo, For changing the shape of the mesh, for example, a so-called morphing technique can be applied. As morphing techniques, there are, for example, a method of changing the shape by directly defining the shape, and a method of changing the shape by defining the region divided by the domain.” EN: the node or control point 26 has its location varied to morph the mesh cells.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Imamura (directed to simulating fluid (air) flow around a tire) and Yasuo (directed to simulating tire models with adjustable shapes) and arrived at a model that includes a mesh that incorporates all the features that may be pertinent to the simulation results with the ability to use morphing techniques to change the shape of the tire and its tread easily. One of ordinary skill in the art would have been motivated to make such a combination because the simulation would enable an efficient tread mesh shape changes as taught in Yasuo (Abstract).

Claim 2. Modified Imamura teaches the method according to claim 1. Imamura does not explicitly disclose, but Yasuo teaches wherein the node groups include all nodes that constitute the groove space elements (Yasuo, Fig. 4, paragraphs 8-13 p. 5 describing an exemplary mesh shape change by altering the node groups the define that groove element; p. 3 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Imamura (directed to simulating fluid (air) flow around a tire) and Yasuo (directed to simulating tire models with adjustable shapes) and arrived at a model that includes a mesh that incorporates all the features that may be pertinent to the simulation results with the ability to use morphing techniques to change the shape of the tire and its tread easily. One of ordinary skill in the art would have been motivated to make such a combination because the simulation would enable an efficient tread mesh shape changes as taught in Yasuo (Abstract).
  
Claim 4. An apparatus for analyzing fluid around a tire comprising: 
a memory that stores a model in accordance with a tire finite element method (Imamura, [0044] “As shown in FIG. 1 for example, the computer 1 comprises a main body 1a, a keyboard 1b, a mouse 1e and a display 1d. The main body la comprises an arithmetic 
the model in accordance with the tire finite element method being such that a tire is represented by a plurality of elements and nodes, and having grooves formed at a contact patch, and being a model for structural calculations having groove space elements arranged in groove spaces bounded by groove wall surfaces that form the grooves (Imamura, Fig. 3 S1 Tire model, [0008] “a tire model defining process in which a tire model, which is a finite element model of the tire and which has a tread and grooves therein, is defined in a computer”; [0046] “tread portion 2a is provided in its tread or ground contacting face 9 with tread grooves 10”; [0053-0054] describing tire with tread finite element model. [0056] “Numerical data about the elements F, for example, indexes of the elements, indexes of node points thereof, coordinate values of the node points in the X-Y-Z coordinate system, and material characteristics for example, density, Young's modulus, damping factor and the like of the material represented by each element, are stored in the computer 1.”; see [0135-0136] describing the tire deformation nodal structural analysis. EN: The areas on the tires defined by the treads are construed as groove space elements that form the grooves.); 
a structural calculator that causes the model in accordance with the tire finite element method to simulate rolling pursuant to analytic conditions which include prescribed load, prescribed internal pressure, and prescribed rotational speed, and to carry out numeric operations for calculation of the deformation that would occur in accordance with the model in accordance with the tire finite element method due to contact with the road surface (Imamura, Fig. 3 S3 Rolling simulation, Fig. 7 S31-S38 illustrating rolling simulation method in finite element model of the tire and which has a tread and grooves therein, is defined in a computer”; [0010] “a rolling simulation process in which calculations of the tire model, which contacts with the rough road surface model and which is rolling thereon, are performed”; [0069] “predetermined conditions about the traveling velocity v, tire pressure and tire load, calculations of the tire model 3 rolling on the rough road surface model 21 (hereinafter the "rolling calculation") is performed by the computer.”; [0071] “a condition of the tire pressure are given to the tire model 3 and a deformation calculation of the tire model 3 is performed.” EN: This is construed as the structural calculator.); 
a time series data acquirer that causes time series data pertaining to displacements of node groups including all nodes that constitute an exterior surface of the tire including the grooves thereon, to be acquired from results of arithmetic operations for deformation in accordance with the model in accordance with the tire finite element method (Imamura, [0008] “a tire model defining process in which a tire model, which is a finite element model of the tire and which has a tread and grooves therein, is defined in a computer”; [0092-0093] “In the rolling simulation process S3, therefore, the coordinate data and deformation data of the tire model 3 are stored at the fixed time interval from the start to the end of the rolling. [0093] More specifically, the data on the coordinates of the node points appearing in the outer surface 3t of the rolling tire model 3 at points of time Tx (x=O, 1, ... end) obtained in the process S34 are stored in computer 1” EN: This is construed as the "time-series coordinate data acquirer"); and 
a fluid calculator that causes a fluid analytic model in which space around the tire which includes the exterior surface of the tire and the road surface is expressed as a plurality of computational mesh cells to be used to perform arithmetic operations for fluid analysis in which arithmetic operations are carried out with respect to a physical quantity of fluid for each of the computational mesh cells as locations of the computational mesh cells for the fluid analytic model in such fashion that the node groups in the time series data are made to serve as control points (Imamura, Fig. 9 illustrating boundary 28f,r and s around the outer surface 3t of the tire and the road surface 25, [0011] “a coordinates data obtaining process in which coordinates data on node points appearing in the outer surface of the rolling tire model which data are obtained through the rolling simulation process, are stored in the computer as time-series coordinates data”; [0022] “The noise simulation process can be performed by the use of a fluid analysis application software.”; [0145-0146] describing the fluid analysis for the motion of air around the tire using the time series data collected by the computer; [0156] “By the fluid calculation, variations of the physical quantities of the sound field 26 from the start to the end of the rolling can be obtained at a fixed time interval.”).  
Imamura does not explicitly disclose the element analysis includes at least a portion of all nodes that constitute the groove space elements and the computational mesh cells as mesh morphing of deforming the computational mesh cells is performed by varying locations of the computational mesh cells. 
Yasuo teaches the element analysis includes at least a portion of all nodes that constitute the groove space elements (Yasuo, Figs. 9-10 showing groove space elements as part of mesh analysis, p. 3 of translation, paragraphs 1-2 “According to the present invention, the tire tread pattern based on the design data is divided into a finite number of elements to create a tire model, and then the tread pattern shape is changed to recreate the tire model. 
the computational mesh cells as mesh morphing of deforming the computational mesh cells is performed by varying locations of the computational mesh cells (Yasuo, paragraph 7, p. 6 of the translation “In step 204, based on the moving direction and moving amount of the moved control point 26, the shape (mesh shape) of the tread block and the adjacent groove is changed, and the changed shape is developed in the circumferential direction of the tire. Data is generated and the changed tread pattern is displayed on the CRT 14. For changing the shape of the mesh, for example, a so-called morphing technique can be applied. As morphing techniques, there are, for example, a method of changing the shape by directly defining the shape, and a method of changing the shape by defining the region divided by the domain.” EN: the node or control point 26 has its location varied to morph the mesh cells.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Imamura (directed to simulating fluid (air) flow around a tire) and Yasuo (directed to simulating tire models) and arrived at a model that includes a mesh that incorporates all the features that may be pertinent to the simulation results with the ability to use morphing techniques to change the shape of the tire and its tread easily. One of ordinary skill in the art would have been motivated to make such a combination 

Claim 5 contains limitations for a system which are similar to the limitations for the method described in claim 2, and is rejected for the same reasons as detailed above.

Claim 7. Imamura discloses An apparatus for analyzing fluid around a tire comprising: 
a processor (Imamura, [0044] “As shown in FIG. 1 for example, the computer 1 comprises a main body 1a, a keyboard 1b, a mouse 1e and a display 1d. The main body la comprises an arithmetic processing unit (CPU), memory, storage devices such as magnetic disk, disk drives 1a1 and 1a2 and the like.”); and  5Application No. Not Yet AssignedDocket No. P191129US00 
a memory for storing instructions capable of being executed by the processor (Imamura, [0044] “As shown in FIG. 1 for example, the computer 1 comprises a main body 1a, a keyboard 1b, a mouse 1e and a display 1d. The main body la comprises an arithmetic processing unit (CPU), memory, storage devices such as magnetic disk, disk drives 1a1 and 1a2 and the like.”). 
Further incorporating the rejection of claim 1 for the common limitations, claim 7 is rejected as discussed above for substantially the same reasons.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura, US Patent Application Publication No. 2014/0019103 in view of JP 2006-199155, Osawa Yasuo (“Yasuo”, all references will be to the machine translation appearing at after the Japanese language version of the reference listed in the PTO-892 and attached to this office action) in further view of Ishiguro Toshiyuki, JP 2011-204157 (hereinafter “Toshiyuki” submitted in IDS dated 11/19/2019).
Claim 3. Modified Imamura teaches the method according to claim 1. Imamura does not explicitly disclose, but Toshiyuki teaches wherein Young's modulus of the groove space elements is chosen so as to be not less than 1/10000th but not greater than 1/1000th of Young's modulus chosen for elements that form the contact patch, and Poisson's ratio of the groove space elements is chosen so as to be 0 +/- 0.01 (Toshiyuki, [0034] “In Step S 32, an elastic modulus lower than the elastic modulus of the tread portion is set in the pseudo model. As an example, the elastic modulus of the pseudo models 201 to 207 is set to 1/10000 or more and 1/100 or less of the elastic modulus set in the tread portion, I. e., the unit block model 140. In addition, the Poisson's ratio of the pseudo models 201 to 207 is set to 0.001 or more and 0.1 or less.” Examiner’s Note (EN): The ranges disclosed render the ranges claimed as obvious design choices within the overlapping ranges.).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Imamura (directed to simulating fluid flow around a tire and using finite element methods), Yasuo (directed to simulating tire models with adjustable shapes) and Toshiyuki (directed to simulating tire models) and arrived at a model that includes a mesh that incorporates all the features that may be pertinent to the simulation results with the specific ranges for the Young’s modulus being relevant and investigated. Absent specific ranges, one of ordinary skill in the art would base the ranges on their experience or a reference that suggested using a set of ranges such as Toshiyuki. One of 

Claim 6 contains limitations for a system which are similar to the limitations for the method described in claim 3, and is rejected for the same reasons as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Examiner, Art Unit 2148